Alfonso de Cumpiano, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
Se nos solicita por Quintero Construction, S.E. (Quintero) revisión de la sentencia del Tribunal Superior, Sala de San Juan, de 9 de febrero de 1995, mediante la cual éste denegó por falta de jurisdicción una solicitud de revisión de impugnación de subasta. Fundamentó el tribunal su denegatoria en la falta de notificación del recurso a la licitadora agraciada, y a cualquier otra parte que hubiese participado en el procedimiento de subasta.
Por entender que el tribunal actuó correctamente en su determinación, no procede la expedición del recurso.
Se trata de una subasta de mejoras a apartamientos de impedidos llevada a cabo por Inter-Island Rental Puerto Rico (Inter-Island) alegadamente en su carácter de entidad administradora designada por la Autoridad de Edificios Públicos  Inter-Island notificó aparentemente el 15 de noviembre de 1994 a Quintero la adjudicación de la subasta a favor de J. F. Woodwork, Inc. y de su derecho a solicitar revisión en diez (10) días ante "la Junta de Subasta de Inter-Island Rental P. R. Corp." (Exhibit B del Recurso, pág. 18)
Con fecha 23 de noviembre de 1994 Quintero sometió reconsideración ante la Junta Revisora de Subastas de la Autoridad de Edificios Públicos. (Exhibit B del Recurso, pág. 17). Una comunicación suya anterior impugnando los procedimientos, fue enviada por Inter-Island para evaluación a la Junta Revisora de Subastas del Departamento de Vivienda Pública. (Exhibit B del Recurso, pág. 34).
*165Como puede observarse, no surge claramente la entidad ante la cual procedía la impugnación, ya que el peticionario no nos ha puesto en condiciones de examinar el procedimiento aplicable a esta subasta. Entre los documentos que se nos somete, se encuentran copias aisladas de escritos sobre normas de subastas, sin que nos conste si se refieren al procedimiento llevado a cabo en la subasta en cuestión.
No obstante, examinados dichos escritos y partiendo del supuesto que aplican al procedimiento, surge que tanto la subasta como la impugnación se regirían por los "PBA's Bid Regulations".  Así también, que copia de la impugnación deberá remitirse al licitador agraciado y al Presidente de la Junta de Subastas. (Exhibit B del Recurso, pág. 46). Igual notificación requiere el Artículo VII(D) del Reglamento de Subastas de la Autoridad de Edificios Públicos, Núm. 400.4, según enmendado. En cuanto a la notificación del recurso de revisión judicial, el Artículo IX de dicho Reglamento requiere que se notifique a la agencia y a todas las partes.
El requerimiento de notificación de la solicitud de revisión a todas las partes que participaron en el procedimiento de subasta dentro del término para revisar, es jurisdiccional, tal cual lo dictaminó el tribunal de instancia. Sección 4.2 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. sección 2172; Méndez Cabrera v. Corp. Urbanizadora Quintas de San Luis, _ D.P.R. _ (1991), 91 J.T.S. 1, pág. 8758; Ortiz Rivera v. Agostini, 93 D.P.R 221, 225 (1966).
El peticionario no notificó a todas las partes concernidas el recurso de revisión por lo cual procedía su desestimación por falta de jurisdicción.
En virtud de todo lo anterior, se deniega la expedición del recurso.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 47
1. La sentencia y el recurso aluden al hecho de tal capacidad de la recurrida para efectuar la subasta, lo cual no está sustentado en el expediente ante nuestra consideración.
2. Entendemos se refiere al Reglamento de la Autoridad de Edificios Públicos. (Véase el Exhibit B del Recurso, pág. 46).